FILE COPY




                                       COURT OF APPEALS
SANDEE BRYAN MARION                        FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                                  300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                              SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                      FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                                  February 3, 2015

                                                        Adolfo Campero, Jr.
       Ruth G. Malinas                                  State Bar No. 00793454
       Plunkett & Griesenbeck, Inc.                     CAMPERO & ASSOCIATES, P.C.
       Catholic Life Building, suite 900                315 Calle del Norte, Suite 207
       1635 N.E. Loop 410                               Laredo, Texas 78041
       San Antonio, TX 78209

       Andrew T. Ward
       Jeffrey J. Phillips
       Winston & Strawn LLP
       1111 Louisiana, 25th Floor
       Houston, TX 77002


       RE:    Court of Appeals Number: 04-13-00094-CV
              Trial Court Case Number:     2012-CVT-001496-D1
              Style: Dr. Hector Farias and Voices in Democratic Action (VIDA)
                     v.
                     Eduardo A. Garza and Uni-Trade Forwarding, L.C.

       Dear Counsel:

               The Supreme Court of Texas has this date requested that this court forward the file for the
       above styled and numbered cause. The petition for review was filed on May 6, 2014. (The
       Petition For Review Was Filed By Ms. Ruth G. Malinas). This court shall forward this case as
       requested. An “EXPRESS FEE” (to cover the cost of forwarding the file) in the amount of
       $25.00 is needed by February 13, 2015

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Luz Estrada
                                                              Deputy Clerk, Ext. 53219